DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
the lower edge of the display device disposed at a lower height than the upper edge of the display device, the upper edge of the display device contacts the upper edge of the reflector, the lower edge of the display device extends outwardly away from the user and contacts the augmentation optical element, and the augmentation optical element is disposed within the front viewing angle range of the user
In combination with all other claim limitations.

Claim 16:
the display device including an upper edge and a lower edge, the lower edge of the display device disposed at a lower height than the upper edge of the display device; an augmentation optical element coupled to a second side of the display device that is opposite the first side, wherein the upper edge of the display device contacts the upper edge of the reflector, and wherein the lower edge of the display device extends outwardly away from the user and contacts the augmentation optical element
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang – CN 105117019 A – Wearable virtual reality equipment with a plate like display hinged to one edge of a first mirror surface, an opposite edge of the first mirror surface is hinged to one edge of a second mirror surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626